Title: Isaac Lea to James Madison, 30 March 1828
From: Lea, Isaac
To: Madison, James


	    
	      Dear Sir,
	      
		Philad
		March 30 1828
	      
	    
	     
After apologizing for the liberty I take as a stranger in addressing you will you permit me to ask you if you are acquainted with the fact of a Brig called the Diligence, Capt Wilder, having been sent from Virginia in 1772 by a number of gentlemen, for the purpose of discovering a North West passage?  If so would you have the goodness by an early mail to inform me of any particulars with which you may be acquainted.
I have done myself the pleasure to address you on this subject, knowing the great interest you took in public affairs even at a very early period of your distinguished & honourable career.
Should you not be acquainted with the prominent circumstances of this undertaking perhaps you may know some person who has some knowledge of them.  If so would you, if not too much trouble, oblige me by requesting such person, to address me with information on the Subject—
The object of this information is to give Some account of the two voyages from Virginia & this State towards the North for the purpose of discoveries, with others from the Eastern Continent—Believe me, dear Sir, I am with great consideration & Respect Yr Obt. & humbl St

	    
	      Isaac Lea
	    
	  